Citation Nr: 1310214	
Decision Date: 03/26/13    Archive Date: 04/02/13

DOCKET NO.  06-24 983A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Chicago, Illinois


THE ISSUE

Entitlement to a total disability rating based on individual unemployability (TDIU).


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of the United States


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

J.M. Rutkin, Associate Counsel


INTRODUCTION

The Veteran had active military service from March 1969 to October 1970, including a tour in Vietnam from September 1969 to October 1970.

This appeal to the Board of Veterans' Appeals (Board) is from a December 2003 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO).

As support for his claims, the Veteran testified at a hearing at the RO in August 2008 before the undersigned Veterans Law Judge of the Board (Travel Board hearing). 

The Board subsequently, in February 2009, remanded the claims to the RO via the Appeals Management Center (AMC) in Washington, DC, to issue a corrective Veterans Claims Assistance Act (VCAA) notice letter, to obtain additional VA medical treatment records, and to have the Veteran reexamined to reassess the severity of the peripheral neuropathy affecting his upper and lower extremities, as well as to obtain a medical opinion concerning whether his service-connected disabilities are sufficiently severe so as to render him unemployable.

In April 2012, the Board issued a decision granting service connection for depression, denying higher ratings for the already service-connected peripheral neuropathy affecting the Veteran's upper and lower extremities, but again remanding this remaining claim for a TDIU for still further development and consideration.  This derivative TDIU claim was again remanded because a VA examination and opinion were still needed concerning whether the Veteran's service-connected disabilities, including his newly service-connected depression (which resultantly had not been considered in the previous TDIU opinions), were sufficiently incapacitating as to prevent him from obtaining and maintaining employment that could be considered substantially gainful versus just marginal in comparison.

This additional medical opinion since obtained, however, is inadequate.  So, regrettably, the Board is yet again remanding this claim to the RO via the AMC.


REMAND

While the Board sincerely regrets the further delay that inevitably will result from this additional remand of this claim, it is necessary to ensure a complete and accurate record upon which to make an informed decision on this claim.

The Board as mentioned already, in years past, has remanded this TDIU claim for a medical opinion regarding whether the Veteran is unemployable on account of his service-connected disabilities.  The most recent remand in April 2012 was required to also consider his depression since the Board had just, in that same decision, granted service connection for this additional disability.  A TDIU is predicated on the effect that all of the service-connected disabilities in combination have on the Veteran's employability.  38 C.F.R. §§ 3.340, 3.341, 4.15, 4.16, 4.18 and 4.19.

The Veteran consequently underwent a VA mental disorders examination in May 2012, but unfortunately the report of the evaluation does not provide a sufficient description of his current depressive disorder and its associated symptoms or their impact on his employability.  Specifically, in the Disability Benefits Questionnaire (DBQ), the examiner did not check off any symptoms, including depression, or record any findings from a mental status examination.  The examiner also did not provide a Global Assessment of Functioning Score (GAF).  A GAF score is a scaled rating reflecting the psychological, social, and occupational functioning on a hypothetical continuum of mental-health illness.  See American Psychiatric Association's DIAGNOSTIC AND STATISTICAL MANUAL OF MENTAL DISORDERS (4th ed. 1994) (DSM-IV); see also Richard v. Brown, 9 Vet. App. 266, 267 (1996).

Moreover, in support of the examiner's finding that the Veteran's depression was not severe enough to interfere with occupational and social functioning, the examiner simply stated that the Veteran "identified medical problems as affecting his employment" and deferred their current effect on his employability to "the appropriate medical expert(s)."  The examiner did not provide any discussion as to how the Veteran's symptoms of depression affected his employability, even if on the premise that his physical, rather than mental, disabilities are the reason he purportedly cannot work.  If the examiner found that the Veteran's service-connected depression had no effect on his employability, it was still incumbent on the examiner to explain the basis for this finding.  The fact that other medical problems have impacted the Veteran's employability does not explain the examiner's finding that the Veteran's depression did not interfere with occupational and social functioning. 

Thus, the May 2012 VA mental disorders examination is inadequate for deciding this claim.  See Barr v. Nicholson, 21 Vet. App. 303, 312 (2007) (holding that when VA undertakes to provide a VA examination or obtain a VA opinion, it must ensure the examination or opinion is adequate); see also D'Aries v. Peake, 22 Vet. App. 97, 104 (2008) (holding, in relevant part, that an examination is adequate when it describes the disability in sufficient detail so the Board's evaluation of the disability will be a fully informed one).

Because the Board is unable to make an informed decision based on the May 2012 VA examination report, supplemental comment is needed.  This additional examiner must set forth the Veteran's current symptoms and any pertinent findings observed on mental status examination and provide an opinion as to their effect on occupational functioning supported by explanation.

The Veteran was also provided VA examinations in May 2012 to assess his diabetes and service-connected disabilities secondary to the diabetes, including his peripheral neuropathy and diabetic nephropathy.  But his service-connected diabetic retinopathy was not examined, as required by the DBQ for diabetes.  Thus, on remand, he should be afforded a VA eye examination as well by an ophthalmologist or optometrist.


There then needs to be medical comment concerning whether the Veteran's 
service-connected disabilities, by themselves or in combination, are sufficiently incapacitating as to prevent him from obtaining or maintaining substantially gainful employment in light of his education and work history, and without regard to his age or nonservice-connected disabilities.

The Board also sees that a November 2012 supplemental statement of the case (SSOC) sent to the address currently on file for the Veteran was returned to VA as undelivered.  His representative, however, submitted an expedited processing request indicating receipt of that SSOC and requesting on the Veteran's behalf that the Board proceed with appellate review of the claim.  Because however this derivative TDIU claim must be remanded for further development anyway, the RO/AMC should take this opportunity to ensure it has a correct and current address for the Veteran.  If the address is different from the one on file, the RO/AMC should re-send the November 2012 SSOC to the new address.

Accordingly, this TDIU claim is again REMANDED for the following additional development and consideration:

1.  Determine whether the Veteran's correct address is on file.  If his current address is different from the address to which the November 2012 SSOC was mailed and then returned as undeliverable, then send the November 2012 SSOC to the new address. 

2.  Obtain the Veteran's outstanding VA treatment records from November 2012 forward and associate them with the virtual file.   

3.  Schedule the Veteran for another VA mental health disorders examination.  The examining mental health professional should fill out completely the DBQ for mental disorders.  The entire claims file and a copy of this REMAND must be made available to the examiner prior to the examination.  The examiner must note in the examination report that the evidence in the claims file has been reviewed.  

The examiner must thoroughly record the Veteran's current symptoms, both by checking off the applicable symptoms in the DBQ and, if relevant, by recording any other findings made on mental status examination.  As provided in the DBQ, the examiner must indicate the level of occupational and social impairment caused by the Veteran's depression.  The examiner must support this finding with a complete explanation in terms of the Veteran's symptoms of depression and any resulting functional impairment.  The effect of the Veteran's physical problems should not be discussed at the expense or in lieu of these necessary findings concerning the severity of his depression and any effect it has on his social and occupational functioning.

4.  Also schedule the Veteran for a VA eye examination to assess the level of impairment associated with his diabetic retinopathy and any other eye disorder caused or aggravated by his diabetes.  The examination should be performed by an ophthalmologist or optometrist and the appropriate DBQ should be completed.  

The entire claims file and a copy of this REMAND must be made available to the examiner prior to the examination.  The examiner must note in the examination report that the evidence in the claims file has been reviewed.  


5.  After the above development has been completed, an appropriate medical professional should render an opinion as to whether the Veteran's service-connected disabilities, by themselves or in combination, are sufficiently disabling as to prevent him from obtaining or maintaining employment that could be considered substantially gainful versus just marginal in comparison, without regards to his advancing age and disabilities that are not service connected.  

The opining medical professional must take into account the Veteran's prior work history, level of education, and skills training in determining whether he would be able to engage in more than marginal employment within the restrictions imposed by his service-connected disabilities. 

6.  Then readjudicate this derivative claim for a TDIU in light of this and all other additional evidence.  If this claim continues to be denied, send the Veteran and his representative another SSOC and give them opportunity to submit additional evidence and/or argument in response before returning the file to the Board for further appellate consideration of this claim.

The Veteran has the right to submit additional evidence and argument concerning this claim the Board is remanding.  Kutscherousky v. West, 12 Vet. App. 369 (1999).


No action is required of the Veteran until further notice.  However, the Board takes this opportunity to advise him that the conducting of the efforts as directed in this remand, as well as any other development deemed necessary, is needed for a comprehensive and correct adjudication of his claim.  His cooperation in VA's efforts to develop his claim, including reporting for any scheduled VA examinations, is both critical and appreciated.  He is also advised that failure to report for any scheduled examination may result in the denial of this claim.  38 C.F.R. § 3.655 (2012).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2012).




_________________________________________________
KEITH W. ALLEN
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2012).


